Memorandum

Per Curiam.

The limitation, of time prescribed by the Emergency Price Control Act of 1942 (U. S. Code, tit. 50, Appendix, § 901 et seq.) in which to bring an action on account of overcharges, precluded the tenant from recovering for an overpayment made more than one year prior to the interposition of the counterclaim.
The judgment should be unanimously modified upon the law and facts by reducing the amount of the recovery against the landlord to $281, and as so modified affirmed, with $25 costs of this appeal to the landlord, and order unanimously affirmed.
MacCrate, McCooby and Steinbrink, JJ., concur.
Judgment and order accordingly.